Smith, C. J.,
delivered the opinion of the conrt.
Appellee filed its petition with, appellant, praying to be relieved of municipal taxes on certain real property hereinafter described, claiming that it is exempt from taxation under subdivision (f) section 4251, Code of Mississippi (chapter 100, Laws of 1916; Hemingway’s Code, section 6878), which provides that “property appropriated to and occupied and used for hospital or charitable institution” shall he exempt from taxation. Appellant having declined to comply with the prayer' ■of this petition, an appeal was taken to the court below, wherein judgment was rendered for appellee, from which judgment this appeal is taken. The ease was ■submitted to the court below on an agreed statement of facts, setting forth that:
“The Vicksburg Sanitarium is a privately owned Mississippi corporation, with its domicile in Vicksburg, Warren county, Miss. It is the owner of the west half of lot 240 in square 40 of ‘Vicksburg Proper,’ upon which it has a building devoted exclusively to its purposes. The board of mayor and aldermen of the city of Vicksburg assessed for municipal purposes the lot, together with the improvements thereon, for taxes for' the year 1917. The entire property of this corporation, both real and personal, is appropriated to and occupied and used as a hospital. From time to time, it treats charity' patients, but care of such patients is not its principal purpose; its primary purpose is to care for and treat patients for pay. Its entire property is devoted to the care of the sick, and to those who require medical or surgical treatment. The sole question involved herein is whether such property is exempt from taxation. ’ ’
It may be that an institution, the primary purpose of which “is tó care for and treat patients for pay,” may be referred to as a hospital, but the word “hospital,” primarily and in its commoii acceptation, and particu*720larly in the connection in which it is here used, carries-with it the idea of a charity, the definition thereof given in Webster’s New International Dictionary, Edition of 1910, being:
“An institution or place in which sick or injured are given medical or surgical care, commonly in whole or in part at public expense or by charity; also, a place for the cure or treatment of sick or injured animals.”
We are of the opinion, therefore, that the legislature intended to exempt from taxation only such hospitals-as are charitable institutions.
The judgment of the court below will be reversed, -and the order entered by appellant dismissing the petition will be reinstated.

Reversed.-